Citation Nr: 0418505	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  98-08 186A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
medial meniscectomy of the right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision that 
awarded a 10 percent rating for service-connected right knee 
disability.


FINDING OF FACT

The veteran's service-connected right knee disability is 
productive of functional loss that equates to disability 
tantamount to limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for service-connected 
residuals of a medial meniscectomy of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A review of the veteran's service medical records (SMRs) 
reveals that he underwent a meniscectomy of the right knee in 
January 1974.  Subsequent SMR entries do not show any 
residual complaints of any consequence throughout the 
remainder of the veteran's service until his retirement in 
October 1983.  The veteran was noted to experience some 
swelling in the right knee in 1983.

The veteran submitted a claim for disability compensation 
benefits in May 1990.  Service connection was established 
based on evidence from the SMRs.  The veteran was assigned a 
noncompensable disability rating.

Evidence received from the Kansas Orthopaedic Center in 
October 1997 noted that the veteran was evaluated for right 
knee complaints in August 1997.  The veteran was noted to 
complain of an occasional mild pain along the medial joint 
line.  The report said his biggest problem was anterior knee 
stiffness after sitting for a period of time.  The veteran 
was not having any true locking type of symptoms.  X-rays of 
the right knee were interpreted to show moderate narrowing of 
the medial compartment with a marginal osteophyte.  There was 
posterior calcification on the lateral view.  There were 
medial and lateral osteophytes off the patella and also along 
the medial and lateral trochlear ridges.  The examiner 
reported that the veteran was doing quite well at the time.  

The treating physician wrote a letter to VA in August 1997.  
He noted that the veteran would need further treatment in the 
future because of the meniscectomy.  He said the treatment 
might initially consist of anti-inflammatory medications and 
possible injections.  Eventually the veteran might require 
surgical treatment including an osteotomy and/or a knee 
arthroplasty.

The veteran was afforded a VA orthopedic examination in 
September 1997.  It was noted that he did not need crutches.  
He was employed as a building inspector for the city where he 
lived.  His job required a lot of riding in a car.  He 
frequently would get out of the car to walk around to keep 
his knee from hurting so severely.  The veteran related that 
prolonged walking on hard surfaces caused his right knee to 
hurt and ache, as did weather changes.  The veteran was noted 
to have a range of motion for the right knee of flexion to 
132 degrees and extension to 10 degrees.  No instability or 
anterior/posterior laxity was noted.  The examiner reported 
that x-rays of the right knee showed some slight narrowing 
and degenerative changes of the medial joint space.  There 
was bone density behind the knee joint and possible loose 
body.  Exostosis of the medial femoral condyle was seen.  The 
final diagnosis was status post medial meniscus with 
degenerative changes and possible joint "mice" seen on x-
ray.

The veteran submitted his notice of disagreement in March 
1998.  He contended that his right knee disability warranted 
a rating in excess of 10 percent.  The veteran also requested 
a copy of his SMRs.  The requested material was provided in 
April 1998.

The veteran testified at a hearing at the RO in August 1998.  
In regard to his right knee disability the veteran said he 
experienced a lot of discomfort and pain after use, rather 
than during use.  He said he had pain whenever going up a 
ladder or stairs.  Both tasks were required in his job as an 
inspector.  He took Motrin for pain.  He said that his knee 
could get stiff if he drove longer than 30 minutes.  The 
veteran also testified that he could not make a sudden move 
involving his right knee after a period of inactivity.  He 
said that he did not have a lot of swelling in his knee.  He 
also said that it was not a question of having knee pain on 
the job but how much pain.  The veteran related that he took 
medication at night to sleep approximately two to three times 
per month.  The hearing officer asked the veteran if his 
symptoms were essentially the same as at the time of the 
September 1997 VA examination.  The veteran responded in the 
affirmative.  The veteran did not wear a brace.  He said that 
his primary problem was pain and not instability.  He kept 
his problems to himself so as not to affect his status at 
work.  He said that no accommodations were made for him at 
work.

The veteran testified at a Board hearing in December 2001.  
The veteran said that there were outstanding treatment 
records from the VA medical center (VAMC) in Wichita, Kansas.  
The veteran said that he was seen in the clinic every three 
to six months.  He said that his right knee caused him 
trouble in moving and intolerable pain.  He took 600 
milligrams (mg) of Motrin three times a day.  He said that he 
would experience swelling in his right knee.  His right knee 
had caused him to stumble and fall at times.  He had not had 
any intercurrent injuries and did not wear a brace on his 
knee.  The veteran said that he had a problem when walking on 
uneven surfaces or down stairs.  His pain would be worse when 
standing.  He still worked as an inspector for the city.  He 
still would climb ladders as part of his job but was wary of 
uneven ground.

Based on regulations in effect at the time, the Board 
notified the veteran that additional development would be 
conducted by the Board in July 2002.  He was informed that 
outstanding VA medical records were requested and that he 
would be scheduled for a VA examination.  The letter was 
resent in August 2002.

The veteran submitted a statement in August 2002 wherein he 
reported that no other doctor had treated him for right knee 
complaints since 1997.  

The veteran was afforded a VA orthopedic examination in July 
2002.  The examiner noted the veteran's history of a right 
knee injury and surgery in service.  The veteran reported 
doing fine for almost 20 years after his surgery but began 
experiencing increased symptomatology about 10 years earlier.  
The symptoms consisted of pain, stiffness and restriction of 
motion.  The pain was mainly when walking and sitting too 
long, keeping the same position of his knee, driving for a 
long time and not being able to stretch.  The veteran used 
Motrin, 800 mg., three times a day.  He did not use a cane or 
brace for his knee.  He was employed as a superintendent in 
construction.  The veteran reported two episodes of cortisone 
injections in the past with mixed results.  The examiner said 
that the veteran walked with a very mild limp.  The veteran 
was noted to have a surgical scar over the medial side of the 
knee that was about 2 1/2 inches long.  The veteran was noted 
to have no instability of the knee in either varus or valgus.  
The examiner said that the veteran had full painless 
extension with flexion to about 120 degrees.  The examiner 
said that flexion was very painful for the veteran at 120 
degrees.  There was no swelling, or effusion of the knee 
joint.  There was pain on patellofemoral compression.  The 
examiner said that there were good pulses and good sensation.  
The examiner also reported that an x-ray of the right knee, 
showing three views, was interpreted to show involvement of 
the medial compartment with almost no medial joint space.  
There was mild spurring over the lateral aspect of the 
lateral compartment and moderate involvement of 
patellofemoral arthritis.  The examiner said that the 
degenerative arthritis was directly related to the veteran's 
meniscectomy in service.  He also said that the condition 
might stay the same but most likely would get worse with 
time.  

Associated with the claims file are VA treatment records from 
VAMC Wichita for the period from December 1998 to January 
2003.  The records show periodic review of the veteran's 
right knee disability in the orthopedic clinic.  An entry 
dated in December 1998 noted that the veteran was a new 
patient.  He reported increasing pain in his right knee that 
kept him awake at night.  X-rays of the right knee at the 
time showed a slight narrowing and degenerative changes of 
the medial joint space.  A bone density was noted behind the 
knee joint and considered a possible loose body.  Exostosis 
of the medial femoral condyle was seen.  The veteran was also 
noted to complain of some swelling in the right knee.  The 
veteran was seen again in January 1999.  He complained of a 
general achiness in the knee.  The veteran was noted to have 
full extension and flexion of 110 degrees.  There was 
crepitus with flexion and extension.  The anterior cruciate 
ligament appeared to be intact as well as the posterior 
cruciate ligament.  The veteran was seen in the orthopedic 
clinic again in July 1999.  It was noted that he was given an 
injection in the right knee in January 1999.  This provided 
excellent relief for the first three to four months and then 
wore off.  The veteran's medication was changed to Naprosyn.  
He was also given another steroid injection in the right 
knee.  In January 2000 the veteran was noted to be doing 
better.  He was able to walk without as much pain.  He did 
report occasional pain when walking long distances.

The veteran was followed again in the orthopedic clinic in 
July 2000.  The veteran reported that he could walk without 
much pain except when walking on hard surfaces.  He rode his 
stationary bicycle or regular bicycle almost every day.  He 
said that his right knee would be stiff for the first few 
minutes and then get better.  He said that he had some 
feeling of the knee giving out, especially if he had been 
sitting for an extended time and got up to work, particularly 
on an uneven surface.  He took 800 mg of Motrin as needed for 
pain.  There was no evidence of swelling or erythema.  The 
veteran had full extension of the right knee and flexion to 
100 degrees.  The knee was reported as stable.  The veteran 
was to continue with a conservative treatment approach and 
return to the clinic in six months.  The veteran was 
prescribed Vioxx as an anti-inflammatory agent in July 2001.  
The veteran's knee was noted to be stable at that time.  He 
was said to have a good range of motion, although he 
"loses" the last two to three degrees of extension.  
Orthopedic clinic visits in January and July 2002, 
respectively, noting essentially similar findings of pain, 
relieved with Motrin as needed.  The veteran had a range of 
motion of nearly full extension to 100 degrees of flexion.  
There were complaints of pain.

The Board wrote to the veteran in April 2003 and informed him 
that the VA treatment records from VAMC Wichita had been 
associated with the claims file, along with VA examination 
results.  The veteran was given the option of having his case 
remanded to the agency of original jurisdiction (AOJ) for 
consideration of the evidence in the first instance or 
waiving that right and having the Board consider the 
evidence.

The veteran submitted a statement in May 2003 that he had 
nothing further to submit in support of his claim.  The 
veteran submitted a second statement in June 2003 that waived 
consideration of the evidence by the AOJ.  

The veteran's case was remanded in August 2003.  The remand 
was required because of several decisions by the United 
States Court of Appeals for the Federal Circuit.  The 
decisions limited the Board's authority to develop evidence 
and use such evidence without referral of the evidence to the 
AOJ.  In addition, the Federal Circuit found that the Board 
did not have authority to provide notices, as required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), in the first instance.

The RO provided the required notice in October 2003.  The 
veteran was informed of the evidence necessary to 
substantiate his claim.  He was informed as to what evidence 
the RO would obtain and what he should submit.  He was 
further advised to identify any evidence that he wanted the 
RO to obtain on his behalf.  The veteran was advised of the 
evidence of record.  

The veteran responded in November 2003 that he had not 
received treatment for his right knee from any source other 
than the VAMC in Wichita.

VA treatment records from VAMC Wichita were associated with 
the claims file in January 2004.  The records covered a 
period from December 1998 to November 2003.  Most of the 
records were duplicative of those previously reviewed.  The 
only new entry, dated in November 2003, reported that the 
veteran was given an influenza vaccination.  

The RO issued a supplemental statement of the case in 
February 2004.  The veteran's case was then forwarded to the 
Board in April 2004.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

In the veteran's case, potentially applicable criteria 
include Diagnostic Code 5010, which provides that traumatic 
arthritis is evaluated as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a (Diagnostic Code 5003) (2003).  In 
addition, this diagnostic code allows for a rating of 10 
percent for each major joint (which includes the knee) 
affected by limitation of motion, if the limitation is not 
otherwise compensable under the pertinent rating criteria.  
In this regard, painful motion with joint pathology is 
considered productive of disability, entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2003).  Because the knee is a major joint, 38 C.F.R. § 4.45 
(2003), consideration must be given to these criteria.

For knee disabilities, limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261, 
respectively.  Under Diagnostic Code 5260, a noncompensable 
rating is assigned when flexion of the knee is limited to 60 
degrees; 10 percent is warranted when flexion is limited to 
45 degrees; 20 percent is warranted when flexion is limited 
to 30 degrees; and 30 percent is warranted when flexion of 
the leg is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5261, a noncompensable rating is assigned 
when extension of the knee is limited to 5 degrees; 10 
percent is assigned when extension is limited to 10 degrees; 
20 percent is assigned when extension is limited to 15 
degrees; and 30 percent is assigned when extension is limited 
to 20 degrees.  Id.  (Full range of motion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2003).)

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a 30 percent rating if 
severe.  38 C.F.R. § 4.71a.  In addition, separate disability 
ratings may be assigned in cases where the service-connected 
disability includes both arthritis and instability.  
VAOPGCPREC 23-97.  The basis for General Counsel's opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.  

In this case, the veteran's disability has been rated under 
Diagnostic Code 5010, for traumatic arthritis, and Diagnostic 
Code 5261 for limitation of extension of the right knee.  The 
veteran was assigned a 10 percent rating in February 1998 
based on x-ray evidence of arthritis and a limitation of 
motion, although the limitation of motion was not compensable 
in its own right at that time.

A review of the evidence of record does not show that the 
veteran satisfies the rating criteria for an increased rating 
for either limitation of extension or flexion.  The two VA 
examination reports clearly document a range of motion that 
would not qualify for a noncompensable rating.  The several 
outpatient treatment entries, while noting a lesser range of 
motion for the right knee, also do not show a level of 
disability such as to warrant a compensable rating based on 
limitation of flexion or extension.  The veteran's extension 
has mostly been reported as to 0 degrees (or full) or to two 
to three degrees from full, although he was said to have 
extension limited to 10 degrees on one occasion in September 
1997.  His flexion has been reported in a range from 132 
degrees in September 1997 to 100 degrees on several occasions 
in the VA outpatient treatment records, with 120 degrees 
being noted at the time of the July 2002 VA examination.  

The veteran does not experience instability of the knee, as 
contemplated under Diagnostic Code 5257, to warrant the 
assignment of a separate disability rating for instability.  
The two VA examinations and the outpatient records report 
good stability of the knee joint.  Rather, as noted above, 
the record reflects that the veteran's right knee disability 
has been characterized by complaints and/or manifestations 
relative to pain and limitation of motion.  Consequently, the 
Board finds that his knee disability has been appropriately 
rated under Diagnostic Codes 5010-5261.

Upon a review of all of the evidence of record the Board 
finds that the totality of the evidence of record indicates 
that the veteran's right knee disability more nearly 
approximates limitation of motion to the point that a 20 
percent rating is warranted, even though the precise 
measurements of limitation, as indicated by the respective 
diagnostic codes, are not met.  In so concluding, the Board 
has taken into consideration the veteran's account of pain 
and limitation of function, as well as clinical reports 
indicating right knee pain, limitation of motion, swelling, 
and the need for injections of cortisone and the continued 
use of significant amounts of medication for pain relief.  
This evidence, taken as a whole, demonstrates a disability 
which may arguably be characterized as greater than that 
contemplated by a 10 percent rating.  See 38 C.F.R. §§ 4.40, 
4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Given the overall functional loss, a 20 percent rating is 
warranted.  In other words, his loss equates to disability 
tantamount to limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees, but no greater 
limitation.  

The Board further notes that inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or 
fibula, an increased evaluation under Diagnostic Codes 5256 
and 5262, respectively, are not for application in this case.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating above 20 percent for the veteran's 
residuals of a medial meniscectomy of the right knee.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding the issue in this case, the Board has considered 
the applicability of the VCAA which became effective during 
the pendency of this appeal.  The Board has also considered 
the implementing regulations.  See Duty to Assist, 66 Fed. 
Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  VA has 
stated that the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.  66 Fed. Reg. 45,629.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran has provided the necessary 
information to complete his claim for an increased rating for 
his previously service-connected right knee disability.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for an increased rating in 
August 1997.  He identified a source of private treatment 
records for the RO.  The RO requested the identified records 
and kept the veteran informed of the progress in obtaining 
the records.

The veteran's case was originally forwarded to the Board in 
November 2001.  At that time the Board conducted additional 
development of the veteran's claim.  The veteran was notified 
of the fact that the development was to occur.  He was 
informed of what evidence was obtained and that it would be 
considered in the appellate review of his claim.  Finally, 
the veteran was given an opportunity to have his claim 
remanded for consideration of the evidence by the AOJ.  He 
elected to have the Board use the evidence in the first 
instance.

The veteran's case was remanded by the Board in August 2003.  
The veteran was afforded the opportunity to supplement the 
record on appeal.

The RO wrote to the veteran in October 2003 and provided 
specific information and notice as required by the VCAA.  He 
was informed of the evidence required to substantiate his 
claim.  He was advised as to what he should do to further 
support his claim.  The veteran was advised of the evidence 
of record and what VA would do to develop additional evidence 
on his behalf.

The veteran responded to the letter in November 2003.  He 
said the only source of medical evidence of treatment for his 
right knee was at the VAMC in Wichita.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  The Board, too, has 
assisted in the development of the claim in keeping with 
regulations that were in effect during the pendency of the 
appeal.  Private medical records identified by the veteran 
were obtained and associated with the claims file.  The 
veteran was provided a copy of his SMRs as requested.  VA 
treatment records were also obtained and associated with the 
claims file.  The veteran was afforded VA examinations.  
Finally, the veteran provided testimonial evidence at two 
hearings.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

A 20 percent rating for residuals of a medial meniscectomy of 
the right knee is granted, subject to the law and regulations 
governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



